Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments have been considered and are withdrawn with respect to previous rejections under 112(a) and 112(b) and moot otherwise because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-13, 18, and 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical formula without significantly more. 
Step 1 (Statutory Categories)
	The four categories of statutory subject matter are: (1) a process, (2) a machine,
(3) a manufacture and (4) a composition of matter. MPEP § 2106.03.

Step 2A (Prong One: The Claimed Invention Recites a Judicial Exception)
Independent claim 1 (and similarly recited independent claims 9 and 17) include
the following limitations that are directed to the abstract idea grouping of a mathematical formula.
	The dependent claims likewise only further comprise the mathematical process (i.e. describing variable within the mathematical formula, Claim 2’s description of historical data) or add extra solution steps such as data gathering/presentation (i.e. presenting a computed value, Claim 3’s presentation of the predicted time duration).

Step 2A (Prong Two: The Judicial Exception is not Integrated into a Practical
Application)
Limitations that indicate that a judicial exception is integrated into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field;
Applying the judicial exception with, or by use of, a particular machine;
Effecting a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 2019 Revised SME Guidance, page 54.

Limitations that indicate that a judicial exception is not integrated into a practical
application include:
An additional element merely recites the words “apply it’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use. 2019 Revised SME Guidance, page 55.

The independent claims recite limitations that indicate that the judicial is not integrated into a practical application. The claim does not include limitations that: 
(1) Indicate an improvement to the functioning of a computer. While the claim describes the calculation of a probability of consensus, this merely creates a mathematical value that may be used, however this does not alone improve the functioning of a device, but rather servers to initiate the functioning of the device. 
(2) Apply the judicial exception for use by a particular machine. A blockchain node can comprise of many different and varied types of computing devices, and so the claim does not address any particular technical characteristic of said computing devices.
(3) The claim does not transform or deduce a particular article to a different state or thing.
(4) Meaningfully applying the judicial exception beyond generally linking the judicial exception to a particular technological environment. The claim merely recites that once a value is calculated it is used to initiate execution of (i.e. to begin or direct the execution of, but not necessarily the execution of) a consensus triggered-action item. The claim presents itself within the technological field of blockchain dependent actions, but the claim links the value calculation to some later action. This fails to meaningfully apply the judicial exception, but instead appears to intend to encompass any relationship between a mathematically calculable value and consensus-triggered action items in a blockchain, i.e. basic block chain operations. 
Step 2B (The Claim Do Not Provide Inventive Concept)

	The additional elements in the independent claims (i.e. initiating the execution) do not alone or in combination amount to significantly more than the recited judicial exception. 
	The dependent claims also contain limitations that do not alone or in combination amount to significantly more than the recited judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-13, 18, and 20-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kurani et al. (US 10909510 B1).

Claim 1	Kurani teaches a method for using a distributed ledger (DL) of a blockchain applicable to a plurality of blockchain nodes, the method comprising:
obtaining, at a first blockchain node of the plurality of blockchain nodes over a communication network, assertion data associated with an assertion placed on the blockchain by an assertor blockchain node of the plurality of blockchain nodes; (FIG. 2, step 210, Col. 6, Lines 4-24, obtaining a customer score, i.e. assertion data, at financial institution computing system 120, i.e. a first block chain node of a plurality of blockchain nodes, wherein the assertion data is associated transactions to be placed on the block chain)
calculating, at the first blockchain node, an index value indicating a probability of a consensus for the assertion based at least in part on the assertion data and historical blockchain data stored at the first blockchain node; (FIG. 2, step 218, Col. 6, Lines 25-38, wherein an updated calculation is calculated, i.e. an a probability of consensus for a transaction, based on the customer score and historical transaction data) and
prior to the consensus, initiating, by the first blockchain node, execution of the one or more consensus-triggered action items corresponding to the assertion at a second blockchain node of the plurality of blockchain nodes based at least in part on the index value. (FIG. 5, step 514, Col. 12, Lines 16-63, wherein issuing a guarantee for a pending money-based currency transaction, wherein issuing the guarantee is the initiating of an execution of a consensus-triggered action item corresponding to an assertion, i.e. a transaction being placed upon the block chains based upon the customer score)

Claim 2	Kurani teaches Claim 1, and further teaches wherein the historical data comprises at least one of historical assertion data, (Col. 6, Lines 25-38, wherein the historical data comprises transaction data) historical consensus acceptance data, historical consensus node data, (Col. 6, Lines 20-38, wherein the historical data comprises various financial data) and historical consensus timing data.

Claim 3	Kurani teaches Claim 1, and further teaches further comprising:
computing a predicted time duration before the consensus is reached, using the historical data, by the first blockchain node; (Col. 4, Lines 18-43, computing a predicted time before a consensus being reached using historical data) and presenting the predicted time duration and the index value, by the first blockchain node. (Col. 4, Lines 44-67, presenting an index value and predicted time)

Claim 4	Kurani teaches Claim 3, further comprising: 
comparing the predicted time duration to a threshold, by the first blockchain node; (Col. 4, Lines 44-67, presenting an index value and predicted time) and
when the predicted time duration is less than the threshold, terminating the execution of the one or more consensus-triggered action items, by the first blockchain node. (Examiner notes that “when the predicted time duration is less than the threshold” renders the claim element into a contingent limitation, and for method claims when a contingent limitation is not required by the claim language, the subsequent claim element does not need to be taught; in this case the claim does not require a predicted time duration to be less than the threshold)

Claim 5	Kurani teaches Claim 1, and further teaches further comprising monitoring the index value, by:
updating the index value by performing one or more additional index value calculations using the historical data, during a second time period between the assertion and reaching the consensus, to generate one or more updated index values, by the first blockchain node;  (FIG. 2, step 218, Col. 6, Lines 25-38, wherein an updated calculation is calculated, i.e. an a probability of consensus for a transaction, based on the customer score and historical transaction data)
performing a comparison of each of the one or more updated index values to a predefined threshold, by the first blockchain node; storing the one or more updated index values and an indication of the comparison to the predefined threshold on the blockchain, by the first blockchain node; and presenting the one or more updated index values and the indication of the comparison to the predefined threshold, by the first blockchain node. (Col. 8, Lines 35-56, wherein a internal customer store threshold can be established and compared to and stored and presented for later usage)

Claim 6	Kurani teaches Claim 1, and further teaches wherein initiating execution of the one or more consensus-triggered action items further comprises:
performing an automatic execution of a computing process corresponding to the assertion and applicable to an entity represented by the assertor blockchain node of the plurality of blockchain nodes, wherein the one or more consensus-triggered action items comprise the automatic execution of the computing process. (FIG. 5, step 514, Col. 12, Lines 16-63, wherein issuing a guarantee for a pending money-based currency transaction, wherein issuing the guarantee is the initiating of an execution of a consensus-triggered action item corresponding to an assertion, i.e. a transaction being placed upon the block chains based upon the customer score)

Claim 7	Kurani teaches Claim 1, and further teaches wherein initiating execution of the one or more consensus-triggered action items further comprises:
performing an automatic creation and transmission of a notification to an entity represented by the assertor blockchain node of the plurality of blockchain nodes; wherein the notification alerts the entity that consensus is likely to be reached and additional entity actions depending upon consensus are currently appropriate; and wherein the one or more consensus-triggered action items comprise the automatic creation and transmission of the notification. (FIG. 5, step 514, Col. 12, Lines 16-63, wherein issuing a guarantee for a pending money-based currency transaction, wherein issuing the guarantee is the initiating of an execution of a consensus-triggered action item corresponding to an assertion, i.e. a transaction being placed upon the block chains based upon the customer score; the guarantee comprising a notification; the guarantee indicated a consensus likely to be reached and the transaction to be appropriate)

Claim 8	Kurani teaches Claim 1, and further teaches further comprising:
performing pre-processing operations prior to placement of the assertion on the blockchain, by the first blockchain node, wherein the pre-processing operations comprise creating an AI model and calculating the index value; (FIG. 2, step 210, Col. 6, Lines 4-24, obtaining a customer score, i.e. assertion data, at financial institution computing system 120, i.e. a first block chain node of a plurality of blockchain nodes, wherein the assertion data is associated transactions to be placed on the block chain; wherein the method of calculating the initial customer score comprises an AI model and the index score) and
when the index value exceeds a predefined threshold, initiating placement of the assertion on the blockchain and initiating the execution of the one or more consensus-triggered action items, by the first blockchain node. (FIG. 5, step 514, Col. 12, Lines 16-63, wherein issuing a guarantee for a pending money-based currency transaction, wherein issuing the guarantee is the initiating of an execution of a consensus-triggered action item corresponding to an assertion, i.e. a transaction being placed upon the block chains based upon the customer score)

Claim 9	Kurani teaches Claim 1, and further teaches  further comprising:
when the index value does not exceed a predefined threshold, transmitting a notification to the assertor blockchain node, by the first blockchain node. (Col. 12, Lines 16-34, transmitting a denial)

Claim 10	Kurani teaches Claim 1, further comprising:
when consensus of the assertion is reached, (Examiner notes that “when the consensus is reached” renders the claim element into a contingent limitation, and for method claims when a contingent limitation is not required by the claim language, the subsequent claim element does not need to be taught; in this case the claim does not require a consensus to be reached, and as such the claim can be taught without that contingency occurring)
identifying updated blockchain data comprising at least consensus assertion data, consensus assertor identity data, consensus acceptance data, consensus node data, and consensus timing data; updating an artificial intelligence (AI) model using the updated blockchain data, to create an updated AI model; using the updated AI model to compute a new index value for a second assertion by the assertor blockchain node; and when the new index value exceeds a predefined threshold, initiating the execution of the one or more consensus-triggered action items.

Claim 11 is taught by Kurani as described by Claim 1. 
Claim 12 is taught by Kurani as described by Claim 2.
Claim 13 is taught by Kurani as described by Claim 3.
Claim 18 is taught by Kurani as described by Claim 8. 
	Claim 20 is taught by Kurani 	as described by Claim 10. 

Claim 21	Kurani teaches Claim 1, and further teaches further comprising:
obtaining, at the first blockchain node, third party data comprising non-blockchain data associated with the assertion from a third party source that is external to the blockchain, (FIG. 2, step 210, Col. 6, Lines 4-24, obtaining other customer information that is not assertion, i.e. transaction data) wherein calculating the index value comprises calculating the index value based at least in part on the assertion data, the historical blockchain data, and the third party data. (FIG. 2, step 218, Col. 6, Lines 25-38, wherein an updated calculation is calculated, i.e. an a probability of consensus for a transaction, based on the customer score and historical transaction data)

Claim 22	Kurani teaches Claim 1, and further teaches wherein the third party data comprises at least one of weather data, a wait time for a service and timeliness of a cooperative service performed by an entity other than the assertor blockchain node. (Col. 4, Lines 18-43, wherein the data comprises data related to the time delay of the transaction)

Claim 23	Kurani teaches Claim 1, and further teaches wherein the one or more consensus-triggered action items comprise updating at least one of order data, shipping status and location on a website associated with the second blockchain node. (FIG. 5, step 514, Col. 12, Lines 16-63, wherein transaction data comprises order data)

Claim 24 is taught by Kurani as described by Claim 1.
Claim 25 is taught by Kurani as described by Claim 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/            Examiner, Art Unit 2442                                                                                                                                                                                            
/WILLIAM G TROST IV/            Supervisory Patent Examiner, Art Unit 2442